DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This allowability notice is in response to the application filed on 4/15/2019. Claims 1-19 are pending.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a method of using a hand robot and a welding robot to join together a first and second member (e.g. Hayata). Another prior art discloses frames, guide structures, and a camera on a moveable member that can move in six-axis directions (e.g. Yeum). Another prior art discloses using a camera to locate the part and the target points to guide the robot (e.g. Pryor).  However, the prior art do not disclose singly or in combination the entirety of the specifics of the methods of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-19 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664